Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 & 15-25 are allowed.

Applicant has amended independent claims 1 & 16 and amended claims 11 & 12 to be in independent form in response to the office action mailed 24 NOV 21.  The amendment and arguments found on pages 10-19 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an electrostatic chuck comprising all the features as recited in the claims and in combination with the first electrode layer including a first end portion and a second end portion, the first end portion being located on an outer periphery of the ceramic dielectric substrate when projected on a plane perpendicular to the Z-axis direction, the second end portion being located inside the first end portion on the ceramic dielectric substrate when projected on a plane perpendicular to the Z-axis direction, a distance along the Z-axis direction between the first surface and the first major surface being constant, a distance along the Z-axis direction between the second surface and the first surface at the first end portion of the first electrode layer being shorter than a distance along the Z-axis direction between the second surface and the first surface at a central portion of the first electrode layer, and a distance along the Z-axis direction, between the second surface and the first surface at [[an]] the second end portion of the first electrode layer, 

Claims 2-10, 13, 15 & 25 are allowable as they depend from claim 1, which is also allowable.

Claim 11 is allowable because the prior art of record does not teach or fairly suggest an electrostatic chuck comprising all the features as recited in the claims and in combination with the first electrode layer including a metal and a ceramic, the second electrode layer includes a metal and a ceramic, and a proportion of a volume of the metal to a total of the volume of the metal and a volume of the ceramic for the metal and the ceramic included in the first electrode layer is larger than a proportion of a volume of the metal to a total of the volume of the metal and a volume of the ceramic for the metal and the ceramic included in the second electrode layer.

Claim 12 is allowable because the prior art of record does not teach or fairly suggest an electrostatic chuck comprising all the features as recited in the claims and in combination with the first electrode layer including a metal and a ceramic, the second electrode layer includes a metal and a ceramic, and a volume of the metal included in the first electrode layer is larger than a volume of the metal included in the second electrode layer..

Claim 16 is allowable because the prior art of record does not teach or fairly suggest an electrostatic chuck comprising all the features as recited in the claims and in combination with the electrode layer including a first end portion and a second end portion, the first end portion being located on an outer periphery of the ceramic dielectric substrate when projected on a plane perpendicular to the Z-axis direction, the second end portion being located inside the first end portion on the ceramic dielectric substrate when projected on a plane perpendicular to the 

Claims 17-24 are allowable as they depend from claim 16, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Scott Bauer/Primary Examiner, Art Unit 2839